DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 10/9/2020.
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/9/2020.
Applicant's election with traverse of species in the reply filed on 10/9/2020 is acknowledged.  The traversal is on the ground(s) that there is no undo burden on the examiner.  This is not found persuasive because each of species is drawn to different designs and structure and the search and examination of significantly multiple device structures layouts is burden.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 3/26/2019 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi, US PGPub 2015/0091168 A1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
1. (Original) A stacked semiconductor package comprising: a package base substrate comprising a plurality of signal wires and at least one power wire, wherein a plurality of top surface connecting pads and a plurality of bottom surface connecting pads are on a top surface and a bottom surface of the package base substrate, respectively; and a plurality of semiconductor chips that are sequentially stacked on the package base substrate and are electrically connected to the top surface connecting pads, the plurality of semiconductor chips comprising a first semiconductor chip that is a bottommost semiconductor chip of the plurality of semiconductor chips, and a second semiconductor chip that is on the first semiconductor chip, wherein the signal wires are spaced apart from a first portion of the 
See Fig 7; [0066] FIG. 7 is a cross-sectional view illustrating a multi-chip package in accordance with at least one example embodiment. 
[0067] A multi-chip package 100c of this example embodiment may include elements arranged substantially the same as those of the multi-chip package 100 in FIG. 1 except for semiconductor chips. Thus, the same reference numerals may refer to the same elements and any further illustrations with respect to the same elements may be omitted herein for brevity. 
[0068] Referring to FIG. 7, a multi-chip package 100c of this example embodiment may include a first semiconductor chip 140c and a second semiconductor chip 150c. In example embodiments, the first semiconductor chip 140c and the second semiconductor chip 150c may be stacked in a step-like configuration. Thus, the second semiconductor chip 150c may not cover the first bonding pads 142 so that the first bonding pads 142 may be upwardly exposed. 
[0069] Alternatively, the multi-chip package 100c may include the package substrate 110a in FIG. 4 or the package substrate 110b in FIG. 6. 
[0070] In example embodiments, the multi-chip packages may include the two semiconductor chips 140c and 150c. Alternatively, the multi-chip package may include at least three semiconductor chips. For example, when a third semiconductor chip may be stacked on the second semiconductor chip 150c. a third conductive wire may be electrically connected between the bonding portion of the bonding finger and a third bonding pad of the third semiconductor chip. Further, because the lower end of the second conductive wire may have a bump portion, a lower end of the third conductive wire, which may be connected to the bump portion of the second conductive wire, may have a stitching portion similar to, or the same as, the configuration illustrated in FIG. 3. 
[0071] According to example embodiments, the bonding finger may have a bonding portion with a large width so that the lower ends of the conductive wires 160 and 162 may be accurately connected to the wide bonding portion. Thus, an electrical connection 
[0072] The foregoing is illustrative of example embodiments and is not to be 


    PNG
    media_image1.png
    672
    611
    media_image1.png
    Greyscale

2.    (Original) The stacked semiconductor package of claim 1, wherein at least some of the signal wires pass through a second portion of the package base substrate that overlaps a second edge of the first semiconductor chip, the second edge not overlapping the second semiconductor chip in the vertical direction.

    PNG
    media_image2.png
    672
    611
    media_image2.png
    Greyscale

3.    (Original) The stacked semiconductor package of claim 1, wherein each of the bottom surface connecting pads has a first width in a horizontal direction, and wherein the signal wires are spaced apart from the first portion of the package base substrate that overlaps the first edge by a second width in the horizontal direction equal to or greater than the first width (As shown in Fig 7 the widths are the same on left side and different on the right side.).
4.    (Original) The stacked semiconductor package of claim 3, wherein the second width is equal to or twice the first width(As shown in Fig 7 the widths are the same.).
5.    (Original) The stacked semiconductor package of claim 3, wherein a portion of the at least one power wire is within the second width from the first portion of the package base substrate that overlaps 
6.    (Original) The stacked semiconductor package of claim 3, wherein the at least one power wire passes through the first portion of the package base substrate that overlaps the first edge of the first semiconductor chip (Depending on how you look or orient the power line can overlap the chip).
7.    (Original) The stacked semiconductor package of claim 1, wherein the first edge comprises all edges of the first semiconductor chip (It appears the edge is there in Fig 7).
8.    (Original) The stacked semiconductor package of claim 1, wherein the first edge comprises one entire edge and portions of two other edges from among edges of the first semiconductor chip (Fig 7 appears to show this).
9.    (Original) The stacked semiconductor package of claim 1, wherein the first edge comprises portions of two edges from among edges of the first semiconductor chip looks like there are 2 or 4 edges depending on how you look at it).


    PNG
    media_image3.png
    430
    516
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812